Citation Nr: 0721987	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected left lung pleural thickening.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1952 to November 1954.  He served in Korea 
during the Korean Conflict and received the Purple Heart 
Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which granted service connection for left 
lung pleural thickening; a noncompensable rating (zero 
percent) was assigned.  
The veteran disagreed with the assigned rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional procedural 
development.

Although the RO sent the veteran two notice letters in August 
2004, those letters involved his claim of service connection, 
which was later granted.  Those letters did not inform the 
veteran of what evidence is necessary to substantiate an 
increased rating claim.   See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006). Therefore, the RO has not 
informed the veteran of "what the evidence must show" and 
failed to meet the requirements of 38 C.F.R. § 3.159(b).   

In addition, there has been a significant recent judicial 
decision that affects this case.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) indicated, with respect to claims 
for increased disability ratings, such as the instant case, 
dictates that the claimant is also to be provided notice that 
an effective date for the award of benefits will be assigned 
if an increased disability rating is awarded.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Accordingly, this issue must be remanded for proper notice, 
which includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should send the veteran corrective 
notice which complies with the 
notification requirements outlined by  the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After undertaking and additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to an 
increased disability rating for service-
connected left lung pleural thickening.  
If the benefit sought on appeal remains 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



